Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment
Based on applicant’s amendment, filed on 12/22/2021, see page 2 through 9 of the remarks, with respect to cancellation of claims 2, 4, 11, 13, and amended claims 1, 3, 5, 6, 9, 10, 12, 14 and 15, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 101 rejection and rejections of 102(a)(2) and 103 (a) for claims 1, 3, 5-10, 12 and 14-20, are hereby withdrawn.    
             The claims 1, 3, 5-10, 12 and 14-20 now renumbered as 1-16 are allowed.  



                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the technical field of medical devices, and in particular relates to an X-ray exposure area regulation method in an X-ray system, a storage medium, and an X-ray system.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 9 and 10, the closest prior art of record (Jockel and Nishide), Jockel reference is directed to an apparatus and method for automatically or semi-automatically controlling a collimator of an x-ray imager to collimate imager x-ray beam and adjusting an alignment of the x-ray imager in respect of an object (PAT), and Nishide reference is directed to techniques of an X-ray CT apparatus which optimizes spatial resolution and image noise of two-dimensional distribution tomographic images indicative of X-ray tube voltage-dependent information at X-ray absorption coefficients related to a distribution of atoms, but neither Jockel nor Nishide teach or suggest, among other things, “segmenting, via a “watershed algorithm”, the preprocessed image to obtain 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Jockel and Nishide) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
January 15, 2022